Citation Nr: 1430425	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  12-30 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder, or a depressive disorder. 

2. Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to increased initial evaluation for left ear hearing loss, currently evaluated as noncompensable.  


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2014, the Veteran presented testimony at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

At that hearing, he submitted an additional stressor statement and a medical statement.  He also submitted a waiver of the RO's initial consideration, allowing the Board's review of this new evidence.  38 C.F.R. § 20.1304.

Although the RO indicated that the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) stemmed only from a May 2010 rating decision, the Board notes that the Veteran submitted an additional stressor statement in December 2009, within one year of the October 2009 decision noted above.  38 C.F.R. § 3.156(b) (2013) provides that evidence received within the one year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Accordingly, the October 2009 rating decision did not become final.  Therefore, the claim on appeal stems from that October 2009 rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011)
The Board recharacterized the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) to the broader issue of entitlement to service connection for an acquired psychiatric disability, as is reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

A review of the Veteran's Virtual VA claims file reveals records from the Boston, West Roxbury, and Brockton VAMCs and the RO considered these records in the September 2012 and May 2013 statements of the case.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents.

The issues of entitlement to service connection for right ear hearing loss and increased initial evaluation for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, there is a current diagnosis of an acquired psychiatric disorder that is related to his service.  


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).


ORDER

Service connection for an acquired psychiatric disorder is granted.


REMAND

During the May 2014 hearing, the Veteran testified that both his right ear and left ear hearing loss had worsened since his October 2011 VA examination.  The United States Court of Appeals for Veterans Claims held that where the appellant complained of increased hearing loss two years after his last audiology examination, VA should schedule the appellant for another examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As it has been over three years since that examination, and the Veteran has indicated that his left ear hearing loss has increased since that time, remand is required for a more current VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding records from the Boston, Brockton, and West Roxbury VAMCs for treatment since April 2012; and associate them with the claims file.  

2.  After the records noted above have been associated with the claims file, schedule the Veteran for a VA audiological examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should comment on the severity of the Veteran's service-connected left ear hearing loss and discuss the effect of the disability on his occupational functioning and daily activities.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) any right ear hearing loss had its onset during active service or is related to any in-service disease, event, or injury.  

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


